OPINION ON REHEARING
PER CURIAM.
The appellant has filed a Motion for Clarification and the appellee, City National Bank, as Trustee, joined by Monroe County, has filed a Motion for Rehearing *1021and Clarification. We find no merit in either of these motions, except we do clarify our previous opinion to indicate that the appellant1 cannot attack the “wisdom” of the board’s action if its action is compatible with the previous settlement agreement and is not “unreasonable”.

. The appellant is not entitled to standing under the first Renard test as the association cannot show special damage. See Renard v. Dade County, 261 So.2d 832 (Fla.1972).